UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-7852 Exact Name of Registrant as Specified in Charter:USAA MUTUAL FUNDS TRUST Address of Principal Executive Offices and Zip Code: 9800 FREDERICKSBURG ROAD SAN ANTONIO, TX78288 Name and Address of Agent for Service:CHRISTOPHER P. LAIA USAA MUTUAL FUNDS TRUST 9 SAN ANTONIO, TX78288 Registrant's Telephone Number, Including Area Code:(210) 498-0226 Date of Fiscal Year End:MARCH 31 Date of Reporting Period:DECEMBER 31, 2009 ITEM 1.SCHEDULE OF INVESTMENTS. USAA VIRGINIA BOND FUND - 3RD QUARTER REPORT - PERIOD ENDED DECEMBER 31, [Graphic of USAA logo] PORTFOLIO OF INVESTMENTS 3RD QUARTER USAA VIRGINIA BOND FUND DECEMBER 31, 2009 (Form N-Q) 48464
